Appeal by defendants in a certiorari proceeding to review the assessment of real property located at the southeast corner of Central Park South and Seventh Avenue, in the borough of Manhattan, City of New York, known as the New York Athletic Club, for the taxable year 1943-1944. The learned Special Term reduced the assessment on the land from $1,315,000 to $1,075,000, and the improvements from $2,700,000 to $2,250,000, thus reducing the total assessment from $4,015,000 to $3,325,000. Order reversed on the law and the facts and a new trial granted, with costs to abide the event, on the ground that the conclusion of the trial court is not supported by the evidence in this record. This appeal was transferred from the First Department to the Second Department under section 618 of the Civil Practice Act, pursuant to an order made on the 9th day of October, 1945. Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur.